DISMISS; and Opinion Filed May 9, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00543-CV

                        IN RE DONALD GENE BLANTON, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 23592-86

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus alleging that the trial court has failed to

hold a hearing on his claim of actual innocence.        This Court has not been given general

supervisory control over district and county courts. Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d
123, 126 (Tex. Civ. App.—Dallas 1941, no writ); see also Guillory v. Davis, 527 S.W.2d 465,

466 (Tex. Civ. App.—Beaumont 1975, no writ). The underlying nature of relator’s complaint is

that he has is being illegally confined following conviction of a felony. That sort of claim must

be raised by petition for writ of habeas corpus. While the courts of appeals have concurrent

mandamus jurisdiction with the Court of Criminal Appeals in some post-conviction proceedings,

Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only

the Court of Criminal Appeals has jurisdiction in cases collaterally attacking a final judgment of

conviction of a felony. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re

Turk, No. 14-09-00129-CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19,
2009, no pet.) (mem. op.); In re Bailey, No. 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding) (mem. op.); In re McAfee, 53 S.W.3d 715,

717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “Article 11.07 contains no role for

the courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals.” In re McAfee, 53 S.W.3d at 718. Accordingly, we DISMISS the petition for

writ of mandamus.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


140543F.P05




                                             –2–